DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24, are rejected under 35 U.S.C. 101 because the specification does not exclude transitory embodiments as a possible meaning of a machine-readable medium, the claimed “A machine-readable medium” in claim 19, covers both transitory and non-transitory embodiments. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, a machine, manufacture, or composition of matter. Amendments may be made to narrow the claim to cover only statutory embodiments to overcome the rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the machine-readable medium” in claim 19 and its respective dependent claims. Claims 20-24, are rejected as they inherent the same deficiency as of their base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-14, 16-20, 22-26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadeghi (US PGPUB 2022/0101549 A1).

As per claim 1, Sadeghi discloses a processor (Sadeghi, Fig. 1:1, Fig. 3:8:44, and Fig. 4), comprising: 
one or more circuits to determine distance data, for one or more objects in one or more stereoscopic images (Sadeghi, paragraph 14, discloses “receiving, at a training computer system, a set of training examples, each training example comprising (i) a stereo image pair and (ii) an estimated disparity map computed from at least one image of the stereo image pair by a depth estimator” and also please see paragraphs 132, 149, 179, and 176), using one or more neural networks trained (Sadeghi, paragraphs 149 and 387, discloses CNN), at least in part, by minimizing a loss for disparity and one or more occlusions in the one or more stereoscopic images (Sadeghi, paragraphs 390-391, discloses “the CNN 900 would be trained as described in the next section—in the same way as models 1 to 4—based on a loss function that incorporates the appearance matching loss L of Equation (3) between the right image and the reconstructed right image” and also please see paragraphs 132, 135, 389).

As per claim 2,  Sadeghi further discloses the processor of claim 1, wherein the one or more neural networks are trained by minimizing the loss for the disparity, one or more gradients of the disparity, and the one or more occlusions in the one or more stereoscopic images (Sadeghi, paragraphs 59, 135 and 149, discloses the training examples may be evaluated in separate minibatches, and minibatch gradient descent or ascent may be applied to the minibatches to optimize the loss function or objective function).

As per claim 4, Sadeghi further discloses the processor of claim 1, wherein the one or more neural networks include one or more pixel-adaptive convolution (PAC) layers to utilize one or more smoothness priors for estimating the disparity (Sadeghi, paragraph 149, discloses target methods directly operate on pixels (e.g. Semiglobal Matching or monocular disparity from CNNs) and thus its errors are naturally quantified in pixel space).

As per claim 5, Sadeghi further discloses the processor of claim 1, wherein the one or more neural networks generate one or more occlusion maps for the one or more stereoscopic images using rectified geometry of a camera that captured the one or more stereoscopic images (Sadeghi, paragraph 166, discloses The image rectifier 7 applies image rectification to the images before the depth estimation is performed to account for any misalignment of the image capture units 8L, 8R).

As per claim 6,  Sadeghi further discloses the processor of claim 1, wherein the one or more neural networks utilize network parameters determined by minimizing the loss (Sadeghi, paragraph 78, discloses optimization of loss function).

As per claim 7, Sadeghi discloses a system (Sadeghi, Fig. 1:1, Fig. 3:8:44) comprising: one or more processors to determine distance data, for one or more objects in one or more stereoscopic images (Sadeghi, paragraph 14, discloses “receiving, at a training computer system, a set of training examples, each training example comprising (i) a stereo image pair and (ii) an estimated disparity map computed from at least one image of the stereo image pair by a depth estimator” and also please see paragraphs 132, 149, 164, and 179), using one or more neural networks trained Sadeghi, paragraphs 149 and 387, discloses CNN), at least in part, by minimizing a loss for disparity and one or more occlusions in the one or more stereoscopic images (Sadeghi, paragraphs 390-391, discloses “the CNN 900 would be trained as described in the next section—in the same way as models 1 to 4—based on a loss function that incorporates the appearance matching loss L of Equation (3) between the right image and the reconstructed right image” and also please see paragraphs 132, 135, 389).

As per claim 8, please see the analysis of claim 2.

As per claim 10, please see the analysis of claim 4.

As per claim 11, please see the analysis of claim 5.

As per claim 12, please see the analysis of claim 6.

As per claim 13, please see the analysis of claim 1.

As per claim 14, please see the analysis of claim 2.

As per claim 16, please see the analysis of claim 4.

As per claim 17, please see the analysis of claim 5.

As per claim 18, please see the analysis of claim 6.

As per claim 19, Sadeghi discloses a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors (Sadeghi, paragraphs 110 and 164, discloses the stereo image processing system 1 can be implemented in software, i.e. by computer code executed on a processor or processors such as a CPU), cause the one or more processors to at least: For rest of claim limitations please see the analysis of claim 1.

As per claim 20, please see the analysis of claim 2.

As per claim 22, please see the analysis of claim 4.

As per claim 23, please see the analysis of claim 5.

As per claim 24, please see the analysis of claim 6.

As per claim 25, Sadeghi discloses a distance determination system (Sadeghi, Fig. 1:1, Fig. 3:8:44), comprising: 
a camera to capture one or more stereoscopic images (Sadeghi, Fig. 3, stereo image capture device 8, and also please see paragraph 12); and 
memory for storing network parameters for the one or more neural networks (Sadeghi, paragraphs 177, and 179 discloses stereo image pairs are stored in the persistent electronic storage 60 as training data (custom-character.sub.train) for use by the depth uncertainty training component 50).
For rest of claim limitations please see the analysis of claim 1.

As per claim 26, please see the analysis of claim 2.

As per claim 28, please see the analysis of claim 4.

As per claim 29, please see the analysis of claim 5.

As per claim 30, please see the analysis of claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9, 15, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (US PGPUB 2022/0101549 A1) and further in view of Lin (2021/0256717 A1).



As per claim 3, Sadeghi further discloses the processor of claim 2, wherein the one or more neural networks, Although Sadeghi discloses a depth/distance estimation on the received stereoscopic image however does not explicitly disclose generate a pair of gradient maps in orthogonal directions with respect to the disparity, the pair of gradient maps being compared against ground truth gradient maps for determining the loss for the one or more gradients of the disparity.
Lin discloses generate a pair of gradient maps in orthogonal directions with respect to the disparity (Lin, and paragraphs 41 and 43), the pair of gradient maps being compared against ground truth gradient maps for determining the loss for the one or more gradients of the disparity (Lin paragraphs 7, 32 75, and 79, discloses A neural network may be trained to perform monocular depth prediction using a loss function that compares the predicted relative depth with a ground truth relative depth between the first point and the second point (308). For example, as referenced, the loss function 138 may be used to train the MDP model 116 over a number of iterations, until relevant weights, biases, and other parameters of the MDP model 116 are determined to provide sufficiently accurate results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadeghi teachings by comparing gradient maps, as taught by Lin.
The motivation would be to provide system which improve, depth predictions in an efficient and accurate manner (paragraph 21), as taught by Lin.

As per claim 9, please see the analysis of claim 3.

As per claim 15, please see the analysis of claim 3.

As per claim 21, please see the analysis of claim 3.

As per claim 27, please see the analysis of claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633